Mr. Justice Bean
delivered the opinion of the court.
This is an action for money commenced in a Justice’s Court in Josephine County. The cause was appealed to the Circuit Court. Judgment went for the plaintiff in both courts and the defendant appeals.
The complaint alleges that between January 1, 1910, and July 1, 1910, plaintiff performed services for the *101defendant as an attorney at law of the reasonable value of $100, no part of which has been paid.
The defendant filed an answer denying each and every allegation thereof and denying that said alleged services were worth any sum whatever to her. The cause was tried before the court and jury. Evidence was introduced by plaintiff and several witnesses to the effect that the services were performed as alleged and were reasonably worth from $100 to $250; that while the case in which the services were rendered by the attorney was decided adversely to Miss Eobinson by the trial court, on appeal to this court she won the case upon the question presented and the record made by the plaintiff as her attorney. In opposition to this evidence defendant testified as follows:
“I admit that he rendered me services of one hundred dollars. On the other hand I claim that really he owes me damages for not having this receiver dismissed.”
At the close of the ease the court directed a verdict for the plaintiff.
We have carefully read all the testimony and find none that disputes or refutes the evidence of plaintiff so as to raise any issue to be submitted to the jury. The answer consists of a general denial. There is no counterclaim pleaded; there is no dispute in the testimony as to the material facts; and there can reasonably be no difference of opinion as to the inferences and conclusions deducible from the evidence so as to require the jury to pass upon the same. The judgment is affirmed. Affirmed. Eehearing Denied.